      Case 1:19-cv-00991-LM Document 13 Filed 11/08/19 Page 1 of 3



                         UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW HAMPSHIRE


TRAVIS JARED PARK, pro se

v.                                                       Civil Action No. 1:19-cv-991-LM

SCOTT BAILEY (in his official capacity as
     a Special Agent of the FBI),
CHRISTOPHER WAGNER (in his official
     capacity as head of the State of New
     Hampshire Police), and
STEVEN RUSSO (in his official capacity as
     head of the City of Keene Police)

       DEFENDANT CHRISTOPHER WAGNER’S MOTION TO DISMISS

       Defendant Colonel Christopher Wagner, in his official capacity as Director of the

New Hampshire State Police, by and through his counsel, the Office of the Attorney

General, respectfully submits this Motion to Dismiss, and in support thereof states as

follows:

       1.      On September 23, 2019, Plaintiff Travis Jared Park filed a complaint

pursuant to Fed. R. Crim. P. 41(g) for the return of property seized in the course of the

execution of search warrant 16-MJ-36-01-06 on March 20, 2016. (Compl. at 9, Relief

Sought.)

       2.      To the extent the Plaintiff claims arise from the allegations that the March

20, 2016 search, or the February 20, 2015 search warrant were unlawful, the claims are

time barred by the statute of limitations and should be dismissed.

       3.      This motion seeks to dismiss any and all claims against Defendant Wagner

and the New Hampshire State Police with prejudice.

       4.      A supporting memorandum of law is filed herewith.



                                             1
      Case 1:19-cv-00991-LM Document 13 Filed 11/08/19 Page 2 of 3



       5.     Given the dispositive nature of this Motion, Defendant Wagner has not

sought concurrence.

       WHEREFORE, for the reasons stated herein, as more fully set forth in the

accompanying memorandum of law, Defendant Wagner respectfully requests that the

Court order as follows:

              A.      Dismiss all claims in the Complaint against Colonel Christopher

                      Wagner and the New Hampshire State Police with prejudice; and

              B.      Grant such other and further relief as is just and necessary.

                                             Respectfully submitted,

                                             CHRISTOPHER WAGNER, IN HIS
                                             OFFICIAL CAPACTIY AS THE
                                             DIRECTOR OF THE NEW HAMPSHIRE
                                             STATE POLICE

                                             By his Attorneys,

                                             GORDON J. MACDONALD
                                             ATTORNEY GENERAL

November 8, 2019                             /s/Allison B. Greenstein________________
                                             Allison B. Greenstein, Bar. No. 265364
                                             Assistant Attorney General
                                             New Hampshire Attorney General’s Office
                                             33 Capitol Street
                                             Concord, New Hampshire 03301-6397
                                             (603) 271-3675
                                             allison.greenstein@doj.nh.gov




                                            2
      Case 1:19-cv-00991-LM Document 13 Filed 11/08/19 Page 3 of 3



                               CERTIFICATE OF SERVICE

      I hereby certify that on this 8th day of November, 2019, a copy of the above
Motion was served via ECF on all counsel of record and by first class mail to

       Travis Jared Park
       13918 E Mississippi Ave. # 152
       Aurora, CO 80012

                                            /s/Allison B. Greenstein________________
                                            Allison B. Greenstein




                                           3
